SOMEBYILLE, J.
The defendant was convicted of violating section 4325 of the present Code, as amended by the act of February 15, 1881. — Acts 1880-81, p. 42. This statute provides, that “ any person who knowingly interferes with, hires, employs, entices away, or induces to leave the service of another, any laborer or servant, who has contracted in writing to serve such other person for any given time, not- to exceed one year, before the expiration of the time so contracted for,” without the consent of the employer, given either in writing or in the presence of some credible person, shall be guilty of a misdemeanor, and be punished by fine, the amount of which is specified. Ye omit the residue of this 'section, having reference to the employment of minors, as it has no bearing on this case.
1. It is contended that the act is unconstitutional, as an indirect attempt to punish by fine and imprisonment the violation of a contract. This is an erroneous view of the statute. It imposes no imprisonment for debt on any one, either directly or indirectly. It is not aimed at either the employer or the employee. It does not seek to punish the act of either contracting party, by which he fails or refuses to perform his obligation assumed to the other. The law is designed to prevent the tortious interference of strangers with the lawful contracts of master and servant, or employer and employee, *274when such contracts are reduced to writing.—Driscol v. The State, 77 Ala. 84. Under the rules of the common law, it was an actionable tort for any one to knowingly interrupt the contractual relations existing between master and servant, either by procuring the servant to leave the master’s service, or by afterwards harboring or keeping him as a servant, during the stipulated period of service. The very act of giving the servant employment, in such a ease, affords him the means and encouragement to keep out of the former service to which he has voluntarily bound himself.—2 Addison on Torts, Wood’s Ed., § 1272. This being so, the act of one who violates the provisions of this statute, would be a tort; and a civil liability created by it would be one for the enforcement of which the General Assembly could constitutionally impose imprisonment.—Ex parte Hardy, 68 Ala. 303; Lee v. State, 75 Ala. 29.
2. The statute, in our opinion, very clearly prohibits the hiring of a servant or laborer after he has abandoned the service of the master, as well as before, provided the hiring be within the term of service covered by the written contract, and before its expiration. — Code, 1876, §§ 4325, 4327. The two charges requested by the defendant, assumed the contrary to be the law, and were properly refused.
It may be true, as contended in argument, that no conviction can be had under this section, unless the defendant, at the time of the hiring, knew of the existence of a written contract of service between the employer and employee; but there is no ruling of the court found in the record which raises this point.
3. The sustaining of the demurrer to the defendant’s plea in abatement was obviously free from error. The present prosecution is against William Tarpley. The one shown to be pending in the same court, and sought to be pleaded in abatement, is against William Tapley, who, in legal contemplation, is another and different person. This variance in name is a misnomer, which would be fatal to conviction of the defendant under the first indictment.
No error appears in the record, and the judgment must be affirmed.